16 So. 3d 854 (2009)
James D. BUIE, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3746.
District Court of Appeal of Florida, Fifth District.
May 22, 2009.
Rehearing Denied July 28, 2009.
James D. Buie, Jr., Blountstown, Pro Se.
No Appearance for Appellee.
PER CURIAM.
James D. Buie, Jr. appeals an order denying a motion to modify his probation. We lack jurisdiction and, accordingly, dismiss the appeal. See Rogers v. State, 918 So. 2d 390 (Fla. 5th DCA 2006) (holding order denying postconviction motion to modify conditions of probation is not appealable).
DISMISSED.
GRIFFIN, ORFINGER and MONACO, JJ., concur.